Citation Nr: 1725086	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Board remanded the case for further development in February 2014 and April 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Throughout the appeal period, the Veteran has alleged that his service-connected disabilities preclude him from obtaining and maintaining employment.  See October 2011 VA Form 21-8940.  

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 50 percent disabling; diabetes, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined disability rating is 80 percent.  Thus, the Veteran meets the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

In September 2007, the Social Security Administration (SSA) found that, effective June 2005, the Veteran was disabled and unable to perform any work existing in significant numbers in the national economy due to his arthritis, arthralgia, elbow pain, hip pain, joint pain, knee pain, leg pain, shoulder pain, osteoarthritis, and obesity.  See September 2007 SSA Record.  

In May 2013, the Veteran was afforded a VA Examination for his PTSD.  The examiner found that the Veteran's PTSD did not create total occupational impairment, but that it caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In December 2015, the Veteran was afforded VA Examination to address the severity of his hearing loss and tinnitus.  The examiner reported the Veteran's statement that his tinnitus interfered with his concentration.  However, the examiner did not provide an opinion as to the occupational impairment caused by either service-connected disability.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Likewise, it is within the Board's discretion to determine the need for additional development when dealing with the combined effects of multiple service-connected conditions.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  In this case, in light of the lack of sufficient evidence on record regarding the functional effects of the Veteran's service-connected disabilities with regard to his ability to secure or follow substantially gainful employment, the Board finds that a remand is warranted prior to an adjudication on the issue of the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's file to a vocational rehabilitation specialist, or similar specialist, with respect to the issue of the Veteran's entitlement to a TDIU.  The vocational rehabilitation specialist should provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact the service-connected disabilities have on the Veteran's employability in light of his education, training, and work history.  All findings and conclusions should be set forth and accompanied by a rationale. 

The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


